Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    February 23, 2016

The Court of Appeals hereby passes the following order:

A16I0143. BECKY PRESCOTT SULLIVAN v. TIMOTHY MATTHEW
     SULLIVAN et al.

       Becky Sullivan filed an action for contempt of a divorce decree and added
allegations against Timothy Sullivan’s daughter, Karen Bunnell, who resides in
California. Bunnell filed a motion to dismiss her for lack of personal and subject
matter jurisdiction, and the trial court granted the motion to dismiss.1 Becky Sullivan
then filed an application for interlocutory appeal with the Georgia Supreme Court,
asserting it had jurisdiction over cases involving divorce and alimony. The Supreme
Court transferred the case to this Court finding the issue on appeal only dealt with
whether the trial court had jurisdiction over Bunnell, and thus did not invoke the
Supreme Court’s subject matter jurisdiction.
       “Pursuant to OCGA § 9-11-54 (b), a direct appeal is proper where the trial
court specifically determines that its ruling on a claim is final and that there is no just
reason for delay.” Sam’s Wholesale Club v. Riley, 241 Ga. App. 693, 695 (1) (527
SE2d 293) (1999). Here, the trial court’s order contains an express finding that there
is no just reason for delay and that its ruling is final, citing OCGA § 9-11-54 (b).
Accordingly, Becky Sullivan may appeal the order directly.
       “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the [applicant has] not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004). Accordingly, Becky Sullivan’s application for interlocutory appeal is hereby


       1
           The action remains pending as to Timothy Sullivan.
GRANTED. She shall have ten days from the date of this order to file a notice of
appeal if she has not already done so. The clerk of the superior court is directed to
include a copy of this order in the appeal record transmitted to this Court.



                                       Court of Appeals of the State of Georgia
                                                                            02/23/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.